The petitioner, R. Lawrence Stewart, petitions this court for a writ of habeas corpus, alleging that he is unlawfully imprisoned and restrained of his liberty by the chief of police of Ponca City, Okla., because of a conviction under ordinance No. 1049, as amended by ordinance No. 1238.
The facts and circumstances in this case are identical with case No. 24007, Ex parte Holmes, 162 Okla. 30, 18 P.2d 1053, and the decision in case No. 24007 is conclusive of the facts in this case, and the opinion rendered therein is conclusive of the law pertaining to the case at bar.
The writ of habeas corpus is granted, and the petitioner is ordered discharged.
RILEY, C. J., and SWINDALL, ANDREWS, OSBORN, BAYLESS, and WELCH, JJ., concur. McNEILL and BUSBY, JJ., absent.